Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 6/28/21 has been entered and considered. 
Claims 1, 3-7, 9-12 remain pending. 

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 6/28/21, with respect to the pending claims have been fully considered and are persuasive.  The rejection of 3/31/21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1 and 6 is that the prior art does not teach or fairly suggest a main body, comprising: a slot; an open groove connected with one side of the slot; and a fluid chamber disposed inside the main body and connected with another side of the slot; and a plug element, comprising: a first cell culture chamber; a first porous membrane disposed in one side of the first cell culture chamber; an inserting portion correspondingly plugged in the slot and two extracting portions disposed at two sides of the inserting portion, respectively; wherein the plug element is U-shaped, and the first cell culture chamber and the first porous membrane are disposed in the inserting portion,  in combination with all additional elements as have been set forth in the claim. 
The primary reason for allowance of claim 6 is that the prior art does not teach or fairly suggest a main body, comprising: a slot, an open groove, a fluid chamber and two fluid gates, wherein the open groove is connected with one side of the slot, the fluid chamber disposed in the main body and connected with  the other side of the slot; and a plug element, comprising: a first cell culture chamber; a first porous membrane, an inserting portion and two extracting portions, the inserting portion correspondingly plugged in the slot, the two extracting portions disposed at two sides of the inserting portion, respectively; the plug element is U-shaped, and the first cell culture chamber and the first porous membrane are disposed in the inserting portion,  in combination with all additional elements as have been set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799